          Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION

DEBORAH LAUFER, Individually,                )
                                             )
       Plaintiff,                            )
                                             )
            v.                               )    CIVIL ACTION NO. 1:20-CV-054 (LAG)
                                             )
SANGITABEN K SHAH                            )
d/b/a Seminole Inn Donaldsonville,           )
                                             )
     Defendant.                              )
                                             )

                                 RULES 16 AND 26 ORDER

       This Order, and the attached Proposed Scheduling and Discovery Order

Form, must be carefully read. This Order and the attached Proposed Scheduling

and Discovery Order Form are amended from time to time. This document includes

the latest revisions.

       Counsel and parties not represented by counsel should read Rules 16 and 26 of

the Federal Rules of Civil Procedure and this Court’s Local Rules. The Local Rules are

available on the Court's web site (www.gamd.uscourts.gov) and may be obtained from

the clerk’s office. Counsel and parties not represented by counsel must abide by the

Federal Rules of Civil Procedure, the Federal Rules of Evidence, and the Local Rules

during the course of this litigation.

       Any nongovernmental corporate party that has failed to timely file its disclosure

statement in accordance with Rule 7.1 of the Federal Rules of Civil Procedure must

immediately file its statement. A supplemental statement must be filed upon any change

in the information that the statement requires.

       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local Rule 26,
         Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 2 of 6




the parties are ordered to confer (the “Rule 26 Conference) within 20 days of the date of

this Order, and to develop a Proposed Scheduling and Discovery Order (the “Proposed

Order,” attached hereto) in accordance with Rule 16(b) of the Federal Rules of Civil

Procedure. The Proposed Order must be submitted to the Court within 30 days from the

date of this Order. The Proposed Order must comply with the CM/ECF Administrative

Procedures and be e-mailed in word processing format to the appropriate division Clerk’s

Office mailbox via the Court’s internet site (www.gamd.uscourts.gov). A copy of the

Proposed Order must also be served upon each party. The parties are instructed to NOT

e-file the Proposed Order.

      If the parties cannot agree on the Proposed Order, the parties must state their

differences and specify their positions in the Proposed Order. If a party does not

cooperate in preparing the Proposed Order, notify the Court immediately by contacting

Felicia Rushing, Courtroom Deputy, at felicia_rushing@gamd.uscourts.gov. Failure by

counsel or parties not represented by counsel to cooperate in the preparation and filing of

the report may result in sanctions. Failure to cooperate during discovery or comply with

any order of the Court may result in dismissal of the case, default judgment, or other

sanctions.

      The Proposed Order must include time limits for the items addressed in Rule

16(b)(3)(A); the anticipated scope of discovery; the name, address, e-mail address, and

telephone and facsimile number of lead counsel for each party; any issues about

electronically stored information and claims of privilege; and the date the complaint was

filed and the date the complaint was answered. The Proposed Order may be amended to

include such other matters as the parties deem appropriate, such as in actions governed

by Rule 23 of the Federal Rules of Civil Procedures.


                                             2
         Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 3 of 6




       The Proposed Order will be carefully considered and, subject to such changes as

may be deemed appropriate, either adopted by the Court or discussed with counsel in

person or by a conference call. The Proposed Order must include page numbers as well

as a date line and a signature line for the Court below the attorney’s signature.

       The initial disclosures required by Rule 26(a)(1) shall be served no later than the

date of the submission of the Proposed Order to the Court. The Court expects that,

absent good cause shown, all discovery will be completed within 180 days from the

submission of the Proposed Order to the Court. No discovery request may be served

unless the response to the request can be completed within the discovery period, and no

discovery deposition shall be scheduled beyond the discovery period.                The Court

considers requests for admission to be a discovery device subject to the discovery

deadline. Depositions to preserve testimony are not subject to the discovery deadline,

but the failure to timely schedule such depositions shall not be grounds for continuance.

       Any party who may use an expert witness at trial must disclose the expert early

enough in the discovery period to give the opposing party the opportunity to depose the

expert. All expert witness disclosures must satisfy the requirements of Rule 26(a)(2)(B).

A plaintiff designating an expert must disclose the identity of the expert within 90 days

after the submission of the Proposed Order to the Court. A defendant designating an

expert must disclose the identity of the expert within 120 days after the submission of the

Proposed Order to the Court.       The parties are reminded that a treating physician,

depending on the subject matter of the physician's testimony, may be treated as an

expert for purposes of disclosure of the physician's opinions and the admissibility of those

opinions. See Wilson v. TASER International, Inc., 303 Fed. Appx. 708 (11th Cir. 2008);

Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312 (11th Cir. 2011).


                                              3
           Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 4 of 6




         The parties have a continuing duty to supplement all disclosures and responses in

accordance with Local Rule 26(e) and the Federal Rules of Civil Procedure.

         All evidence produced by a party in response to a discovery request made under

the Federal Rules of Civil Procedure is deemed to be authenticated, and no other proof of

authentication for admission at trial is necessary, unless the producing party specifically

notes in writing and contemporaneously with production of the evidence why the

presumption of authentication should not apply. This, in no way, affects the ability of a

non-producing party to challenge the authenticity of any evidence. Initial discovery

disclosures produced under Rule 26(a) of the Federal Rules will not be deemed

authenticated unless designated in response to a discovery request. Substantive

objections are not waived by said production.

         All dispositive motions must be filed within 30 days of the close of discovery. All

briefs in support of a motion for summary judgment, response briefs and reply briefs must

conform to the standards set by Local Rules 7.2, 7.3 and 7.4. The Court relies heavily on

the parties’ statements of facts required by Local Rule 56. Generally, facts should be

presented in chronological order.

         If counsel or a party not represented by counsel believes that it would be

appropriate to have a telephone or live conference with the Court to discuss the Proposed

Order, please email Courtroom Deputy at felicia_rushing@gamd.uscourts.gov to request

a conference.      When contacting the Courtroom Deputy, the email should include a

concise statement of the issue(s) and a summary of each party’s position. The Court may

also schedule a conference if it deems one appropriate after reviewing the Proposed

Order.




                                              4
         Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 5 of 6




       Before moving for an order relating to discovery, including motions to compel or

contested motions for protective orders, the movant must request by email a conference

with the Court. See Fed. R. Civ. P. 16(b)(3)(B)(v). When contacting the Courtroom

Deputy, the email should include a concise statement of the issue(s) and a summary of

each party’s position. Should a party determine that there is a basis to file a motion to

compel, a request for a conference must be made by email to the Courtroom Deputy

within 21 days of date on which the response(s) would be due under FRCP, or within 21

days of receipt of an allegedly unresponsive/inadequate response/production, and not

later than 21 days after the close of discovery, whichever occurs first.

       If any party requests a modification to the Discovery and Scheduling Order,

including a request for an extension of time for filing motions, pleadings, responses, or

other documents, beyond that granted by the Clerk or his deputy when permitted

without leave of Court, the party must do so by written motion no later than five (5) days

before the expiration of any extension granted by the Clerk or before the expiration of

the time period sought to be extended, whichever applies. This motion shall state why

an additional extension is needed. However, prior to requesting an extension of any

deadline set forth in the Discovery and Scheduling Order, counsel for the parties shall

confer regarding the proposed extension. The motion should indicate whether the non-

moving party consents or objects to the requested modification. Despite any extension

or modification that may be granted, the parties are directed to act expeditiously in a

good faith effort to complete discovery as scheduled.

       Do not send courtesy copies of letters, motions, or briefs to the Court.

       The parties must submit a report on the status of discovery 120 days after

the Scheduling and Discovery Order is filed. The report should summarize the status


                                              5
         Case 1:20-cv-00054-LAG Document 7 Filed 06/16/20 Page 6 of 6




of both written discovery and depositions. The report should also address any expert

discovery issues. Counsel and any party not represented by counsel must cooperate in

the preparation of the report. The report may be filed jointly or separately.

       If any party believes good cause exists for delaying the issuance of the scheduling

order, the party should file the appropriate motion within 14 days of the date of this Order.

The motion should indicate whether the non-moving party consents or objects to delaying

the issuance of the scheduling order.

       If a defendant has filed a motion to dismiss, any party seeking a stay of discovery

pending resolution of the motion should file the appropriate motion within 14 days of the

date of this Order. The motion should indicate whether the non-moving party consents or

objects to the requested stay.

       In the event of settlement, the parties must notify the Court immediately.

       SO ORDERED, this 16th day of June, 2020.


                                          s/Leslie A. Gardner
                                          LESLIE A. GARDNER, JUDGE
                                          UNITED STATES DISTRICT COURT




                                              6
